221 F.2d 790
Forrest ANDREWS and Alex H. Sands, Trustees, and Frank Drinnen, Trustee, Appellants,v.Robert P. WHITE, John Morrell and Harold Edwards, Appellees.
No. 12338.
United States Court of Appeals Sixth Circuit.
April 25, 1955.

Forrest Andrews, Knoxville, Tenn., for appellants.
Perry W. Morton, Asst. Atty. Gen., Elizabeth Dudley, Attorney, Washington, D. C., John C. Crawford, U. S. Atty., Knoxville, Tenn., for appellees.
Before SIMONS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel;


2
And it appearing that the action is brought against employees of the United States Government acting as forest rangers within the Great Smoky Mountains National Park, and prays for an injunction against alleged trespass upon land to which appellants claim title;


3
And it appearing that the United States Government was not joined as defendant in the action;


4
And the record disclosing that appellees acted not as individuals but as employees of the United States Government;


5
And it appearing that the injunction prayed for would operate against and hinder the United States in the administration of public land set aside for parks and hence constitutes an application for injunction against the sovereign;


6
And it appearing that appellees were exercising power delegated to them by the United States, 16 U.S.C.A. § 1 and § 403h-3, and that the sovereign cannot be sued without its consent, Larson v. Domestic & Foreign Commerce Corp., 337 U.S. 682, 69 S.Ct. 1457, 93 L.Ed. 1628.


7
It is ordered that the judgment dismissing the action for want of jurisdiction be and it hereby is affirmed.